Exhibit 10.2

LIFE TECHNOLOGIES CORPORATION

2009 EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AWARD GRANT NOTICE

2012-2014 Performance Period

Life Technologies Corporation, a Delaware corporation (the “Company”), pursuant
to its 2009 Equity Incentive Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), an award of performance units (“Performance Units”
or “Units”). This award (this “Award”) is subject to all of the terms and
conditions as set forth herein and in the Performance Unit Award Agreement
attached hereto as Exhibit A (the “Performance Unit Agreement”) and the Plan,
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Performance Unit Agreement.

 

Participant:   

 

Grant Date:    March 30, 2012 Total Number of Units:   

 

Initial Unit Value:    $100.00 per Unit Performance Period:    January 1, 2012
through December 31, 2014 (except as such Performance Period may be shortened
pursuant to the terms of the Performance Unit Agreement in the event of a Change
in Control (as defined in the Plan, or any employment or change in control
agreement to which Participant is a party, to the extent more favorable)).

By electronically accepting this document, Participant agrees to be bound by the
terms and conditions of the Plan, the Performance Unit Agreement and this Grant
Notice. Participant has reviewed the Performance Unit Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Performance Unit Agreement and the Plan.
Participant has been provided with a copy or electronic access to a copy of the
prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Grant Notice or the Performance Unit
Agreement.

Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice. The Award is subject to the terms
and conditions of the Plan which are incorporated herein by reference. In the
event of any inconsistency between the Plan and the Performance Unit Agreement,
the terms of the Plan shall control.

Electronic Signature:

Acceptance Date:



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE UNIT AWARD AGREEMENT

Pursuant to the Performance Unit Award Grant Notice (the “Grant Notice”) to
which this Performance Unit Award Agreement (this “Agreement”) is attached, the
Company has granted to Participant the number of performance units (“Performance
Units” or “Units”) set forth in the Grant Notice, subject to all of the terms
and conditions set forth in this Agreement, the Grant Notice and the Company’s
2009 Equity Incentive Plan (the “Plan”). For purposes of this Agreement,
“Company” means Life Technologies Corporation and each subsidiary or affiliate
that is classified as a Participating Company under the Plan’s terms.
Notwithstanding the preceding, with respect to administrative matters the term
“Company” shall solely refer to Life Technologies Corporation.

ARTICLE I.

AWARD OF UNITS

1.1 Award of Units. In consideration of Participant’s continued employment with
the Company and for other good and valuable consideration, the Company hereby
grants to Participant the number of Units set forth in the Grant Notice, subject
to all of the terms and conditions set forth in this Agreement, the Grant Notice
and the Plan.

1.2 Performance Goals and Performance Period; Certification.

(a) As of the Grant Date, each Unit has an initial value of $100.00, and
represents the right to receive the Settlement Value (as defined in Section 1.3
below) on the Settlement Date (as defined in Section 1.4 below) based upon the
achievement of certain performance goals related to the Company’s average annual
return on invested capital (the “ROIC”) and average annual revenue growth
(collectively, the “Performance Goals”) for the period beginning on January 1,
2012, and ending on the Measurement Date (the “Performance Period”), which
Performance Goals have been determined by the Compensation and Organizational
Development Committee of the Company’s Board of Directors (the “Committee”).

(b) The “Measurement Date” will be the first to occur of (i) December 31, 2014,
or (ii) a Change in Control (as defined in the Plan, or any employment or change
in control agreement to which Participant is a party, to the extent more
favorable).

(c) Upon or following the completion of the Performance Period, the Committee
shall determine, in writing, whether and to what extent the Performance Goals
have been satisfied and Participant’s Settlement Value. The “Certification Date”
will be the date on or following the last day of the Performance Period on which
the Committee makes such determination, as follows:

(i) In the event the Measurement Date is December 31, 2014, the Certification
Date shall occur prior to March 15, 2015.

(ii) In the event the Measurement Date is the date of a Change in Control, the
Certification Date shall be the date of such Change in Control.

(d) The establishment of the Performance Goals and the formula for determining
the Settlement Value of the Units and the certification of the Performance Goals
by the Committee shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

1.3 Settlement Value. Except as provided in Section 1.4 below, the “Settlement
Value” of the Units will be equal to (a) $100.00, multiplied by (b) the number
of Units subject to the Award, multiplied by (c) the Performance Multiplier. The
“Performance Multiplier” will be determined by the Committee on the
Certification Date pursuant to the formula adopted by the Committee and set
forth in an “Achievement Matrix” in the form attached hereto as Attachment 1,
and will be equal to the level of achievement relative to the Performance Goals,



--------------------------------------------------------------------------------

expressed as a percentage between 0% and 200%; provided, however, that in the
event the Measurement Date is the date of a Change in Control, the “Performance
Multiplier” shall be the greater of (i) 100%, or (ii) actual achievement
relative to the Performance Goals pursuant to the Achievement Matrix adopted by
the Committee for that portion of the Performance Period beginning on January 1,
2012 and ending on the last day of the most recently completed fiscal year prior
to the Change in Control. Notwithstanding the foregoing, the Committee reserves
the right to reduce the actual payment in respect of the Units based on such
objective and subjective criteria as deemed appropriate by the Committee;
provided, however, that this provision will not apply in the event of a Change
in Control.

1.4 Settlement of Units.

(a) Subject to the terms and conditions of the Plan and this Agreement, the
Settlement Value of the Units shall be paid, in cash in a lump sum (less
applicable taxes), on the first to occur of the following dates (the “Settlement
Date”):

(i) In the event the Measurement Date is December 31, 2014, the Settlement Value
shall be paid as soon as practicable following the Certification Date, but in
all events such payment shall be made between January 1, 2015 and March 15,
2015; provided, however, that in the event a Change in Control occurs after
December 31, 2014 but prior to the Settlement Date, the Settlement Value shall
be paid in a lump sum immediately prior to such Change in Control.

(ii) In the event the Measurement Date is the date of a Change in Control, the
Settlement Value shall be paid immediately prior to the occurrence of such
Change in Control.

(b) Notwithstanding the foregoing, in the event of Participant’s termination of
Service (as defined in the Plan) by reason of his or her death or Disability (as
defined in Section 1.5 below), in each case prior to December 31, 2014, (a) the
Settlement Value of Participant’s Units shall be determined using a Performance
Multiplier of 100%, and (b) the Settlement Value for such Units shall be paid
within thirty (30) days following the date of Participant’s termination of
Service (which payment date will be the “Settlement Date” for purposes of such
Units).

1.5 Forfeiture; Effect of Termination.

(a) Any Units with respect to which there is no Settlement Value as a result of
the Company’s failure to achieve the minimum level of achievement relative to
the Performance Goals necessary in order for the Award to be payable shall
automatically and without further action be cancelled and forfeited by
Participant as of the Measurement Date, and Participant shall have no further
right or interest in or with respect to such portion of the Units.

(b) In addition, in the event that Participant’s Service is terminated prior to
the Settlement Date other than as a result of his or her death or Disability,
then the Units shall automatically and without further action be cancelled and
forfeited by Participant, and Participant shall have no further right or
interest in or with respect to such portion of the Units. In the event that
Participant’s Service is terminated prior to the Settlement Date as a result of
his or her death or Disability, Participant shall continue to be eligible to
receive the Settlement Value of his or her Units, if any, on the applicable
Settlement Date, as set forth in Section 1.4.

(c) The Units are further subject to cancellation (and any cash delivered in
settlement of the Units is subject to repayment by Participant) if Participant
engages in certain Prohibited Activities as more fully set forth in Section 2.2
of this Agreement.

(d) For purposes of this Agreement, “Disability” means the absence of
Participant from Participant’s duties with the Company on a full-time basis for
one hundred eighty (180) consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to Participant
or Participant’s legal representative (such agreement as to acceptability not to
be withheld unreasonably).



--------------------------------------------------------------------------------

ARTICLE II.

RESTRICTIONS

2.1 Award Not Transferable. Prior the Settlement Date, neither this Award nor
any Unit subject to this Award shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of Participant or Participant’s beneficiary, except by will or by the
laws of descent and distribution.

2.2 Cancellation of Units; Return of Value.

(a) Notwithstanding any other provision of this Agreement, if at any time during
the provision of Participant’s Service to the Company or within six months
following Participant’s termination of Service for any reason, Participant, in
the sole judgment of the Company, other than as an employee or a consultant for
the Company in the execution of Participant’s employment duties or provision of
consulting services, as the case may be, engages in any of the “Prohibited
Activities” listed below, then to the greatest extent permitted by applicable
law: (i) to the extent the Units have not yet been settled, such Units shall
immediately be cancelled; and (ii) any amounts issued upon settlement of the
Units during the time period that is six months prior to and six months
following Participant’s termination of Service shall be repaid by Participant to
the Company in cash.

(b) “Prohibited Activities” for purposes of this Agreement, are defined as
follows:

(i) Directly or indirectly, through an affiliated or controlled entity or
person, on Participant’s own behalf or as a partner, consultant, proprietor,
principal, agent, creditor, security holder, trustee or otherwise in any other
capacity (except by ownership of one percent or less of the outstanding stock of
any publicly held corporation) engaging in the following: owning, managing,
operating, financing, controlling, investing, participating or engaging in,
lending Participant’s name or credit to, rendering services or advice to, or
devoting any material endeavor or effort to any business that develops,
manufactures, distributes, markets, sells or provides any products or services
that are competitive with or similar to the products or services developed
(including products or services under development or the subject of planning for
possible development), manufactured, distributed, marketed, sold or otherwise
provided by Company during Participant’s Service, including but not limited to
the Competitor List below;

(ii) Directly or indirectly soliciting or otherwise inducing any employee to end
his or her employment with Company;

(iii) Disclosing or misusing any confidential, proprietary or material
information concerning the Company;

(iv) Directly or indirectly soliciting Company customers (including prospective
customers) with whom Participant had contact or about whom Participant had
access to confidential or proprietary information during Participant’s Service
or otherwise inducing such customers to reduce or terminate their business
relationship with the Company; or

(v) Engaging in research and development efforts (including customer assessment,
observation and collaboration activities) such as testing, design, development,
and process analysis related to or similar to efforts in which Participant
engaged or about which Participant had access to confidential or proprietary
information during Participant’s Service to the Company.

(c) For purposes of this Section 2.2, the “Competitor List” includes, but is not
limited to, the following entities: Abbott Laboratories; Active Motif; Advanced
Liquid Logic, Inc.; Affymetrix, Inc; Agilent Technologies; Inc.; Allergan, Inc.;
Asuragen, Inc.; Becton Dickinson and Company; Biogen Idec, Inc.; Biomatrica,
Inc.; Biomerieux, Inc.; Bio-Rad Laboratories, Inc.; Biosearch Technologies,
Inc.; Celsis Holding, Inc.; Cephalon, Inc.; Charles River Laboratories
International, Inc.; Complete Genomics, Inc.; C. R. Bard, Inc.; Danaher
Corporation; Dako Denmark A/S; DENTSPLY International, Inc.; eBioscience Holding
Company, Inc.; Enigma



--------------------------------------------------------------------------------

Diagnostics Limited; Enzo Biochem, Inc.; Forest Laboratories, Inc.; General
Electric Company; Gen-Probe Incorporated; Genzyme Corporation; Harvard
Bioscience, Inc.; Helicos Biosciences Corporation; Hologic, Inc.; Hospira, Inc.;
International Business Machines Corporation; IDEXX Laboratories, Inc.; Illumina,
Inc.; Integrated DNA Technologies; Laboratory Corporation of America; Lonza
Group AG; Luminex Corporation; Mediatech, Inc.; Merck KGaA; Molecular Transfer,
Inc.; NanoString Technologies, Inc.; NuGen Technologies; One Lambda, Inc.;
OriGene Technologies, Inc.; Pacific Biosciences, Inc.; Pall Corporation;
PeproTech, Inc.; PerkinElmer Inc.; Prionics AG; Promega Corporation; Qiagen
N.V.; QuantaLife, Inc.; Quest Diagnostics Incorporated; Raindance Technologies,
Inc.; Roche Holdings Ltd.; SeraCare Life; Sciences, Inc.; Sigma-Aldrich
Corporation; St. Jude Medical, Inc.; Takara Holdings, Inc. (including Clontech
Laboratories and Takara Bio, Inc.); Techne Corporation; Thermo Fisher Scientific
Inc.; Varian Medical Systems, Inc.; VWR International LLC; and Waters
Corporation; as well as any entity that is a successor to, acquires a majority
of the assets of, or merges in whole or in part with any of the foregoing
entities.

(d) By accepting the Units, Participant acknowledges and agrees that (i) this
Section 2.2 is necessary for the proper protection of the Company’s legitimate
business interests, including protection of its trade secrets and confidential
and proprietary information, as well as its customer and strategic relationships
and good will; (ii) during the provision of Participant’s Service to the
Company, Participant has and/or will be personally entrusted with and exposed to
such confidential and proprietary information and may also be exposed to the
Company’s customer and strategic relationships; (iii) Participant’s Services are
special and unique; (iv) the Company has and will continue to be engaged in the
highly competitive life sciences and biotechnology industry and the trade
secrets, confidential and proprietary information, including its technologies,
services and other developments are likely to be of great value to competitors;
(v) the Company operates in a worldwide market and its business and customers
are not geographically distinct; therefore, it is appropriate that this
provision apply to Prohibited Activities anywhere in the world; (vi) the Company
will suffer great loss and irreparable harm if Participant were to engage in the
Prohibited Activities; and (vii) the Prohibited Activities, including with
respect to time, geographic area and scope of activity are limited and
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and business interests of the Company and to allow Participant an
adequate number and variety of employment alternatives, based on Participant’s
varied skills and abilities.

(e) In the event a court of competent jurisdiction determines that the
geographic area, duration, or scope of activity of any restriction under this
Section 2.2 are more extensive than is necessary to protect the legitimate
business interests of the Company or are otherwise unenforceable, the
restrictions under this Section 2.2 and its subparagraphs shall be reformed and
modified to the extent required to render them valid and enforceable.
Notwithstanding Section 3.12 of this Agreement, this Section 2.2 may be in
addition to and does not limit the effect of other agreements or understandings
between Participant and the Company with respect to matters addressed in it,
including with respect to prohibitions against solicitation and the protection
of the Company’s trade secrets and confidential information.

ARTICLE III.

OTHER PROVISIONS

3.1 Section 409A.

(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Treasury Regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, “Section
409A”). The Committee may, in its discretion, adopt such amendments to the Plan,
this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A.

(b) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A, and, accordingly, amounts payable upon settlement of
the Units shall be paid to Participant no later than the later of: (i) the
fifteenth day of the third month following Participant’s first taxable year in
which such Units



--------------------------------------------------------------------------------

are no longer subject to a substantial risk of forfeiture, and (ii) the
fifteenth day of the third month following first taxable year of the Company in
which such Units are no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A and any Treasury Regulations and
other guidance issued thereunder.

(c) For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Participant
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment.

(d) Notwithstanding anything herein to the contrary, to the extent any payments
to Participant pursuant to this Agreement are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) to the extent
required by Section 409A of the Code, no amount shall be payable unless
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Section 409A (a “Separation from Service”), and (ii) if
Participant, at the time of his Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Participant pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the payments to be made to Participant shall not
be provided to Participant prior to the earlier of (A) the expiration of the
six-month period measured from the date of Participant’s Separation from
Service, (B) the date of Executive’s death or (C) such earlier date as is
permitted under Section 409A. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a
Payment Delay shall be paid in a lump sum to Participant within thirty (30) days
following such expiration, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether
Participant is a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of his Separation from Service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

3.2 No Right to Continued Employment or Awards.

(a) Nothing in the Plan, the Grant Notice, or this Agreement shall confer upon
Participant any right to continue in the Service of the Company or shall
interfere with or restrict in any way the rights of the Company, which rights
are hereby expressly reserved, to discharge or terminate the Services of
Participant at any time for any reason whatsoever, except to the extent
expressly provided otherwise in a written agreement between the Company and
Participant.

(b) The grant of the Units is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future grants, if any, will be at the sole discretion of
the Company. In addition, the value of the Units and the Settlement Value
payable upon settlement thereof is an extraordinary item of compensation outside
the scope of any employment contract. As such, neither the Units nor the
Settlement Value payable upon settlement thereof are part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. The future Settlement Value of the Units is
unknown and cannot be predicted with certainty.

3.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to
Participant shall be addressed to Participant at the most-recent physical or
email address for Participant listed in the Company’s personnel records. By a
notice given pursuant to this Section 3.3, either party may hereafter designate
a different address for notices to be given to that party. Any notice that is
required to be given to Participant shall, if Participant is then deceased, be
given to the person entitled to receive the Settlement Value payable upon
settlement of the Units pursuant to Section 1.1 by written notice under this
Section 3.3. Any notice shall be deemed duly given (a) if delivered in person or
by courier, on the date it is delivered; (b) if transmitted by email (delivery
receipt requested), upon confirmation of receipt; (c) if sent by certified or
registered mail (return receipt requested), on the date that mail is delivered
or its delivery is first attempted; or (d) if sent by national overnight courier
(with confirmation of delivery), on the next business day following deposit of
such notice with such national overnight courier.



--------------------------------------------------------------------------------

3.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.5 Governing Law; Severability; Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable. The
parties irrevocably agree that any and all controversies or disputes involving,
relating to, or arising out of, or under, this Agreement, including but not
limited to its construction, interpretation or enforcement, shall be litigated
exclusively in the state or federal courts sitting in the county in which
Participant primarily provides Services to the Company. Participant irrevocably
and unconditionally consents to the personal jurisdiction of the state courts in
the county in which Participant primarily provides Services to the Company with
regard to any and all controversies or disputes involving, relating to, or
arising out of, or under, this Agreement. Participant further irrevocably and
unconditionally waives any defense or objection of lack of personal jurisdiction
over Participant by the state or federal courts sitting in the county in which
Participant primarily provides Services to the Company.

3.6 Conformity to Applicable Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform, and shall be deemed
amended, to the extent necessary, with all provisions of applicable law.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Units are granted and may be settled, only in such a manner as to
conform to applicable law.

3.7 Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

3.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions herein set forth in Article II, this Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

3.9 Paperless Administration. By accepting this Award, Participant hereby agrees
to receive documentation related to the Award by electronic delivery, such as a
system using an internet website or interactive voice response, maintained by
the Company or a third party designated by the Company.

3.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee;
provided that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

3.11 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding incentive awards to be awarded to
Participant by the Company, or any other oral, implied or written promises,
statements, understandings, undertakings or agreements by the Company or any of
its representatives regarding equity awards to be awarded to Participant by the
Company.



--------------------------------------------------------------------------------

3.12 Unsecured Obligation. Prior to the Settlement Date, the Units represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.

3.13 Tax Withholding. The amounts payable to Participant on the Settlement Date
shall be subject to all federal, state, local and foreign tax withholding
applicable with respect to the taxable income of Participant resulting from the
settlement of the Units.

ATTACHMENT 1

FORM OF ACHIEVEMENT MATRIX FOR

DETERMINATION OF PERFORMANCE MULTIPLIER

Capitalized terms used in this Attachment 1 and not defined below shall have the
meanings given them in the Agreement to which this Attachment 1 is attached.

 

     

 

Average Annual ROIC During Performance Period

 

                  Below
Threshold

 

   [TBD]%

 

 

   [TBD]%

 

 

   [TBD]%

 

 

   [TBD]%

 

 

   [TBD]%

 

 

Average

Annual

Revenue

Growth

Percentage

During

Performance

Period

  

 

[TBD]%

 

  

NO
PAYOUT

   100%

 

   125%

 

   150%

 

   175%

 

   200%

 

  

 

[TBD]%

 

        75%

 

   100%

 

   125%

 

   150%

 

   175%

 

  

 

[TBD]%

 

        50%

 

     75%

 

   100%

 

   125%

 

   150%

 

  

 

[TBD]%

 

        25%

 

     50%

 

     75%

 

   100%

 

   125%

 

  

 

[TBD]%

 

         0%

 

     25%

 

     50%

 

     75%

 

   100%

 

  

 

Below Threshold

 

       

 

NO PAYOUT

 

If performance relative to the amount of average annual ROIC and/or average
annual revenue growth is between two achievement levels, the Performance
Multiplier shall be determined by linear interpolation between the applicable
achievement levels for each measure.

For purposes of calculating performance relative to the average annual ROIC
and/or average annual revenue growth objectives, the Company shall use the
currency exchange rates in effect as of December 31, 2011.